DETAILED ACTION
Status of Claims
The amendment filed 05/04/2022 has been entered. Claims 1 and 3-21 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 1 and 3-20 have been fully considered and are persuasive. The 35 USC 103 rejection of claims 1, 4-7, and 9-20 over Zhamu et al. (US 2018/0294471) in view of Kim et al. (US 2021/0036318) has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0294474) in view of Nakura et al. (US 2009/0081548).
Regarding claim 21, Zhamu teaches encapsulated cathode active material particles and lithium secondary batteries comprising:
cathode active material particles 14; and
encapsulated by a high-elasticity polymer 16 (polymer gel network) (Fig. 2B).
The active material may have the general formula LiMO2 (para 0030). The polymer may be an electron-conducting polymer may be, for example, polyaniline, polypyrrole, and polythiophene (para 0091) or ion-conducting polymer such as PEO or PPO (para 0091).
Zhamu does not expressly teach LixNiyCozMwO2.
Nakura, directed to a lithium ion secondary battery, teaches LivNi1-w-x-y-zCowCaxMgyMzO2, where 0.85≤v≤1.25, 0≤w≤0.75, 0≤x≤0.1, 0≤y≤0.1, 0≤z≤0.75, and 0<w+x+y+z)≤0.80 (abstract). Here, M would be Ca, Mg, and (Ti or W or Mo or Ta) based on Applicant’s Markush group. The values of Nakura overlap Applicant’s claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the above composition in order to improve intermittent cycle performance (para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Allowable Subject Matter
Claims 1 and 3-20 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723